                      Case 1:20-cv-03010-APM Document 8 Filed 10/26/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


              United States of America, et al.                 )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-03010
                          Google LLC                           )
                            Defendant                          )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Google LLC                                                                                                    .


Date:          10/26/2020                                                               s\ Mark S. Popofsky
                                                                                         Attorney’s signature


                                                                                     Mark S. Popofsky; 454213
                                                                                     Printed name and bar number
                                                                                      ROPES & GRAY LLP
                                                                                 2099 Pennsylvania Avenue, N.W.
                                                                                   Washington, DC 20006-6807

                                                                                               Address

                                                                                  Mark.Popofsky@ropesgray.com
                                                                                            E-mail address

                                                                                          (202) 508-4624
                                                                                          Telephone number



                                                                                             FAX number
